 

 

 

 

Case 8-19-77214-reg Doci1 Filed 10/21/19 Entered 10/21/19 13:33:25

Fill in this information to identify your case:

   

United States Bankruptcy Court for the:

 

Eastern District of New York

 
 

i

| . 1g OCT 2) P 1 28

; Case number (if known): Chapter you are filing under: |

| OQ Chapter7

| 2 Chapter 14 a

i Chapter 12 Sse nb eek oo
Chapter 13 LJ Check if this is an
{ j

: j

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12415

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint.cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more-space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 4: | identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘AboutDebtor1: == =——=<C~SsSs=C*s bout Debtor 2 (Spousse Only ina Joint Case):
4. Your fuil name
Write the name that is on your i
governmeni-issued picture Georgia .
identification (for example, First name First name
your driver's license or E
passport). Middle name Middle name
Bring your picture. Honegan
identification to your meeting -_ Last name Last name
with the trustee.
Suffix (Sr., dr., H, Il) . Suffix (Sr., Jr, Hh, WD
2. All other names you Georgia
have used in the last 8 First name - First name
years Eble a
Include your married or Middle name Middie name
maiden names. Honegan
Last name Last name
First name o Firstname
Middle name : Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx - xx - _ 8 9 8 9 XXX OK
number or federal OR OR
Individual! Taxpayer 9
Identification number 9xx - xK XX XX
(ITIN) :

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
 

Case 8-19-77214-reg Doci1 Filed 10/21/19

Debtor 4 Georgia E Honegan

First Name Middle Name

Last Name

 

Case number (if known),

Entered 10/21/19 13:33:25

won ee

 

4. Any business names
and Employer

Identification Numbers -

(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

 

About Debtor 1:

MJ t have not used any business names or EINs.

: About Debtor 2 (Spouse Only in a Joint Case):

CI | have not used any business names or EINs.

 

 

Business name

Business name

 

 

Business name

Business name

 

 

 

EN EIN

EIN 7 eee ENT Oe
5. Where you live If Debtor 2 lives at a different address:

38 Shonnard Ave

Number Street Number Street

 

Freeport, NY 11520

 

 

 

 

 

City State ZIP Code City State ZIP Code
NASSAU
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Wi over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CQ] over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
 

 

Debtor 1

Case 8-19-77214-reg Doci1 Filed 10/21/19 Entered 10/21/19 13:33:25

First Name

Georgia E Honegan

Middie Name

Case number (it known)
Last Name

pare 2: | Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under () Chapter 7
L} Chapter 11
UO Chapter 12
Wi Chapter 13
8. How you will pay the fee LJ | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
0d | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
C] | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this aption, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for ONo
eM? yes. oiatin Easter Dist OFNY nen 06/20/2019 case number 8-19-74492-reg
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy kd No
cases pending or being a
filed by a spouse who is Ci Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM /DD/YYYY
11, Do you rent your WI No. Go to line 12.
residence? _C) Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?

Official Form 101

 

CJ No. Go to line 12.

CQ) Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
 

Case 8-19-77214-reg Doci1 Filed 10/21/19 Entered 10/21/19 13:33:25

Debtor 1 Georgia E Honegan Case number (if known),

First Name Middle Name Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

12. Are youasole proprietor {2 No. Go to Part 4.
of any full- or part-time
business? C} Yes. Name and location of business

A sole proprietorship is a

 

business you operate as an
individual, and is not a
separate legal entity such as

Name of business, if any

 

a corporation, partnership, or
LLC. P P p Number Street

If you have more.than one

 

sole proprietorship, use a
separate sheet and attach it

 

to this petition. City

Check the appropriate box to describe your business:

State ZIP Code

(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
C} Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

(2 Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

LJ None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your

Bankruptcy Code and
are you a small business
debtor?

No. 1 ling under Chapter 11
For a definition of smalf 9. Tam not filing under Chapter 11.

most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1){B).

business debtor, see CJ No. ! am filing under Chapter 11, but | am NOT a small business debtor according to the definition in

11 U.S.C. § 101(51D). the Bankruptcy Code.

( Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the

Bankruptcy Code.

part a: | Report if You Qwn or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

_14. Do youownorhave any [No
property that poses or is

 

alleged to pose a threat QO Yes. Whatis the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own

If immediate attention is needed, why is it needed?

 

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City

State ZIP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 
 

 

Case 8-19-77214-reg Doci1 Filed 10/21/19 Entered 10/21/19 13:33:25

Debtor 4 Georgia E Honegan

First Name Middle Name

Last Name

Case number (if known)

a Explain Your Efforts to Receive a Briefing About Credit Counseling

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires. that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

“About Debtor 1: oo

 

 

You must check one:

Q] I received a briefing from an approved credit
counseling agency. within the 180 days before |
filed this bankruptcy petition, and | received.a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Wf | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(] | certify that | asked for credit counseling
services from.an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit.a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited toa maximum of 15
days.

LJ | am not required to receive a briefing about
credit counseling because of:

Q Incapacity. [| have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C} Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C} Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

 

 

 

 

- About Debtor 2 (S ouse Only in a Joint Case):

 

You must check one:

] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(] I received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cl] | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LJ 1 am not required to receive a briefing about
credit counseling because of:

Q Incapacity. [have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Q) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 
 

 

 

Case 8-19-77214-reg Doci1 Filed 10/21/19 Entered 10/21/19 13:33:25

Debtor 14

First Name

Georgia E Honegan

Middie Name

Case number {if known),
Last Name

eo Answer. These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

L) No. Go to line 16b.
d Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

QO) No. Go to line 16c.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

¥, No. | am not filing under Chapter 7. Go to line 18.

(CI) Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and OQ) No
administrative expenses
are paid that funds will be Q) Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo 2 1-49 C] 1,000-5,000 () 25,001-50,000
you estimate that you LI} 50-99 () 5,001-10,000 LJ 50,001-100,000
owe? CJ 100-199 CY 10,001-25,000 LJ More than 100,000
CL) 200-999
19. How much do you C) $0-$50,000 C} $1,000,001-$10 million L} $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your Jiabilities
to be?

Sign Below

( $50,001-$100,000
4 $100,001-$500,000
CI $500,001-$1 million

LJ $0-$50,000

C) $50,001-$100,000
Wi $100,001-$500,000
(J $500,001-$1 million

C3 $10,000,001-$50 million
LJ $50,000,001-$100 million
LJ $100,000,001-$500 million

C) $1,000,001-$10 million

C) $10,000,001-$50 million
C) $50,000,001-$100 million
(I $100,000,001-$500 million

(2 $1,000,000,001-$10 billion
(2 $140,000,000,001-$50 billion
(3 More than $50 billion

CY $500,000,001-$1 billion

CI $1,000,000,001-$10 billion
CI $10,000,000,001-$50 billion
) More than $50 billion

 

 

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fil! out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

1 understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result/in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.SG. §§ 152, 1341, 1519, ayid 3571.

a=CO0K A Pitan AS *
Signature of Debtor 1 / C)

Executed on 10/21/2019
mM 7 DD /YYYY

 

Signature of Debtor 2

Executedon
MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
 

Case 8-19-77214-reg Doci1 Filed 10/21/19 Entered 10/21/19 13:33:25

 

 

 

Debtor 4 Georgia E Honegan Case number (known)
First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
_ attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
_ an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C} No

4 Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C] No
WA Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
W No

CJ Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x Genes) shhexey> x

 

 

 

 

Signature of Débtor 1 Signature of Debtor 2
Date 10/21/2019 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone (51 6) 494-9252 Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
 

Case 8-19-77214-reg Doci1 Filed 10/21/19 Entered 10/21/19 13:33:25

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Georgia E Honegan CASE NO::

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 ifthe earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;
(ii) are spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general
partners; or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that
was or is included in the property of another estate under 11 U.S.C. § 541(a).]

[ _]NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

[V| THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:
1. CASE NO.: 8-19-74492-reg JUDGE: Robert E. Grossman DISTRICT/DIVISION; Eastern Dist of NY
CASE STILL PENDING (Y/N):N____ [If closed] Date of closing: 98/21/2019

CURRENT STATUS OF RELATED CASE: Dismissed
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY”) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASE:

 

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE STILL PENDING (Y/N): N [f closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY”) WHICH WAS ALSO LISTED
IN SCHEDULE “A” OF RELATED CASE:

 

 

(OVER)

 
 

Case 8-19-77214-reg Doci1 Filed 10/21/19 Entered 10/21/19 13:33:25

DISCLOSURE OF RELATED CASES (cont’d)

3. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE STILL PENDING (Y/N):_N [Uf closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)
MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY”) WHICH WAS ALSO LISTED
IN SCHEDULE “A” OF RELATED CASE:

 

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N): N

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or, pending at any
time, except as indicated elsewhere on this form. :

~
FP LOK AS)

Signature of Debtor's Attorney Signature of Pro &¢ Debtor/Petitioner Cc /)

 

 

38 Shonnard Ave
Mailing Address of Debtor/Petitioner

Freeport, NY 11520
City, State, Zip Code

 

 

 

Email Address

§164949252
Area Code and Telephone Number

 

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result. .

USBC - 17 Rev 09/15/11

 
 

 

 

Case 8-19-77214-reg Doci1 Filed 10/21/19 Entered 10/21/19 13:33:25

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re:

Georgia E Honegan Case No.

Chapter 13

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

 

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that
the creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated: 10/21/2019
(Runa

Debtor O

 

Joint Debtor

 

Attorney for Debtor

USBC-44 Rev, 3/17/05

 
 

 

 

Case 8-19-77214-reg Doc1

Residential Mortgage Loan Trust
c/o Berkman Henoch

100 Garden City Plaza

Garden City, NY 11530

Filed 10/21/19 Entered 10/21/19 13:33:25

 
 

Case 8-19-77214-reg Doci1 Filed 10/21/19 Entered 10/21/19 13:33:25

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Georgia E Honegan . Case No.
Chapter 13

Debtor(s)

 

X

DECLARATION OF PRO SE DEBTOR(S)

All individuals filing for bankruptcy pro se (without an attorney), must provide the following information:

Name of Debtor(s); Georgia E Honegan
Address: 38 Shonnard Ave Freeport, NY 11520

 

 

Email Address:
Phone Number: 5164949252

 

 

CHECK THE APPROPRIATE RESPONSES:
FILING FEE:
[_Jpam THE FILING FEE IN FULL
[V |appuiep FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

 

PREVIOUS CASES FILED: 1, 8-19-74492-reg 9. 3.

ASSISTANCE WITH PAPERWORK:
[V lno ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

 

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

Address:
Phone Number: ( )
Amount Paid for Assistance: $

I/We hereby declare the information above under the penalty of perjury. .
~~.
Dated: 10/21/2019 DOA AE peat A
Vv t U

Debtor’ Si gnature

 

Joint Debtor’s Signature

 
